Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 1 of 41            FILED
                                                                   2020 Jul-10 AM 11:23
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                  Exhibit A
                           Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 2 of 41
                                            ALABAMA SJIS CASE DETAIL
                                                                                                                     PREPARED FOR: PATTI GROVE
                          County: 20      Case Number: CV-2020-900129.00   Court Action:
                          Style: FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
                                                                                                                                                         Real Time


Case
     Case Information
  County:          20-COLBERT                 Case Number:         CV-2020-900129.00                           Judge:          JMH:JACQUELINE M. HATCHER
  Style:           FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
  Filed:           05/26/2020                 Case Status:         ACTIVE                                      Case Type: CONTRACT/EJMNT/SEIZU
  Trial Type:      JURY                        Track:                                                          Appellate Case:         0
  No of Plaintiffs: 1                         No of Defendants:    1




       Damages
  Damage Amt:      0.00                       Punitive Damages:             0.00                               General Damages:            0.00
  No Damages:                                 Compensatory Damages:         0.00
  Pay To:                                     Payment Frequency:                                               Cost Paid By:


     Court Action
  Court Action Code:                              Court Action Desc:                                          Court Action Date:
  Num of Trial days:            0                 Num of Liens:        0                                      Judgment For:
  Dispositon Date of Appeal:                      Disposition Judge: :                                        Disposition Type:
  Revised Judgement Date:                         Minstral:                                                   Appeal Date:
  Date Trial Began but No Verdict (TBNV1):
  Date Trial Began but No Verdict (TBNV2):



     Comments
  Comment 1:
  Comment 2:



   Appeal Information
 Appeal Date:                                Appeal Case Number:                                               Appeal Court:
 Appeal Status:                              Orgin Of Appeal:
 Appeal To:                                  Appeal To Desc:                                                   LowerCourt Appeal Date:
 Disposition Date Of Appeal:                                        Disposition Type Of Appeal:


   Administrative Information
 Transfer to Admin Doc Date:                   Transfer Reason:                                    Transfer Desc:
 Number of Subponeas:                          Last Update:        05/26/2020                      Updated By:       AJA




Parties
Party 1 - Plaintiff BUSINESS - FAME ENTERPRISES, INC.
     Party Information
  Party:           C001-Plaintiff             Name:           FAME ENTERPRISES, INC.                                           Type:              B-BUSINESS
  Index:           D ATLANTIC REC             Alt Name:                                           Hardship:     No             JID:               JMH
  Address 1:       201 SOUTH COURT STREET                                                         Phone:        (256) 000-0000
  Address 2:       SUITE 320
  Address 2:        SUITE 320
                            Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 3 of 41
  City:             FLORENCE                   State:       AL                                  Zip:          35630-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:                  Issued Type:                             Reissue:                                Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      HAL043                                HALL GREGORY RICK                   RHALL@HALLTANNER.COM                     (256) 381-7750
  Attorney 2      TAN004                                TANNER JAMES MICHAEL                MTANNER@HALLTANNER.COM                   (256) 381-7750
  Attorney 3      HAR278                                HARGETT DOUGLAS BARKLEY             DHARGETT@HALLTANNER.COM                  (256) 381-7750




Party 2 - Defendant BUSINESS - ATLANTIC RECORDING CORPORATION
     Party Information
  Party:            D001-Defendant             Name:        ATLANTIC RECORDING CORPORATION                               Type:      B-BUSINESS
  Index:            C FAME ENTERPR             Alt Name:                                        Hardship:     No         JID:       JMH
  Address 1:        C/O CT CORPORATION SYSTEM                                                   Phone:        (256) 000-0000
  Address 2:        28 LIBERTY STREET
  City:             NEW YORK                   State:       NY                                  Zip:          10005-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      05/26/2020 Issued Type:    C-CERTIFIED MAIL          Reissue:                                Reissue Type:
  Return:            Return Type:                                   Return:                                 Return Type:
  Served: 06/10/2020 Service Type C-CERTIFIED MAIL                  Service On:                             Served By:
  Answer:            Answer Type:                                   Notice of No Service:                   Notice of No Answer:




                                              © Alacourt.com       7/10/2020                2
     Attorneys               Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 4 of 41
   Number         Attorney Code Type of Counsel Name                                                 Email                                           Phone
   Attorney 1     000000                              PRO SE




Financial
    Fee Sheet
   Fee Status        Admin Fee      Fee Code      Payor         Payee         Amount Due            Amount Paid          Balance      Amount Hold Garnish Party

   ACTIVE            N              AOCC          C001          000                         $8.40                $8.40        $0.00          $0.00 0
   ACTIVE            N              CONV          C001          000                         $0.00               $18.51        $0.00          $0.00 0
   ACTIVE            N              CV05          C001          000                    $308.00                 $308.00        $0.00          $0.00 0
   ACTIVE            N              JDMD          C001          000                    $100.00                 $100.00        $0.00          $0.00 0
   ACTIVE            N              VADM          C001          000                        $45.00               $45.00        $0.00          $0.00 0

                                                                Total:                 $461.40                 $479.91      -$18.51          $0.00


    Financial History
 Transaction Description Disbursement Transaction         Receipt Number Amount        From Party To Party           Money     Admin Reason      Attorney Operator
 Date                    Accoun       Batch                                                                          Type      Fee

 06/02/2020     CREDIT       CONV          2020168        1971040          $18.51      C001              000                   N                             JOT
 06/02/2020     RECEIPT      AOCC          2020168        1971030          $8.40       C001              000                   N                             JOT
 06/02/2020     RECEIPT      CV05          2020168        1971050          $308.00     C001              000                   N                             JOT
 06/02/2020     RECEIPT      JDMD          2020168        1971060          $100.00     C001              000                   N                             JOT
 06/02/2020     RECEIPT      VADM          2020168        1971070          $45.00      C001              000                   N                             JOT



Case Action Summary
Date:         Time         Code      Comments                                                                                                           Operator
5/26/2020     12:37 PM     FILE      FILED THIS DATE: 05/26/2020           (AV01)                                                                       AJA
5/26/2020     12:37 PM     EORD      E-ORDER FLAG SET TO "Y"                (AV01)                                                                      AJA
5/26/2020     12:37 PM     ASSJ      ASSIGNED TO JUDGE: JAQUELINE M. HATCHER                 (AV01)                                                     AJA
5/26/2020     12:37 PM     SCAN      CASE SCANNED STATUS SET TO: N                  (AV01)                                                              AJA
5/26/2020     12:37 PM     TDMJ      JURY TRIAL REQUESTED                   (AV01)                                                                      AJA
5/26/2020     12:37 PM     STAT      CASE ASSIGNED STATUS OF: ACTIVE                 (AV01)                                                             AJA
5/26/2020     12:37 PM     ORIG      ORIGIN: INITIAL FILING              (AV01)                                                                         AJA
5/26/2020     12:37 PM     C001      C001 PARTY ADDED: FAME ENTERPRISES, INC.              (AV02)                                                       AJA
5/26/2020     12:37 PM     C001      INDIGENT FLAG SET TO: N               (AV02)                                                                       AJA
5/26/2020     12:37 PM     C001      LISTED AS ATTORNEY FOR C001: HALL GREGORY RICK                                                                     AJA
5/26/2020     12:37 PM     C001      LISTED AS ATTORNEY FOR C001: HARGETT DOUGLAS BARK                                                                  AJA
5/26/2020     12:37 PM     C001      LISTED AS ATTORNEY FOR C001: TANNER JAMES MICHAEL                                                                  AJA
5/26/2020     12:37 PM     C001      C001 E-ORDER FLAG SET TO "Y"                 (AV02)                                                                AJA
5/26/2020     12:37 PM     D001      D001 PARTY ADDED: ATLANTIC RECORDING CORPORATION                                                                   AJA
5/26/2020     12:37 PM     D001      CERTIFIED MAI ISSUED: 05/26/2020 TO D001        (AV02)                                                             AJA
5/26/2020     12:37 PM     D001      LISTED AS ATTORNEY FOR D001: PRO SE              (AV02)                                                            AJA
5/26/2020     12:37 PM     D001      D001 E-ORDER FLAG SET TO "Y"                 (AV02)                                                                AJA
5/26/2020     12:37 PM     D001      INDIGENT FLAG SET TO: N               (AV02)                                                                       AJA
5/26/2020     12:38 PM     ECOMP     COMPLAINT E-FILED.                                                                                                 HAL043
5/27/2020     1:10 PM      ESCAN     SCAN - FILED 5/27/2020 - RETURN RECEIPT                                                                            BLG
6/15/2020     1:20 PM      D001      SERVICE OF CERTIFIED MAI ON 06/10/2020 FOR D001                                                                    BLG
6/15/2020     1:22 PM      ESERC     SERVICE RETURN                                                                                                     BLG


                                               © Alacourt.com         7/10/2020                      3
                            Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 5 of 41
Images
Date:                   Doc#     Title                           Description                  Pages
5/26/2020 12:38:57 PM   1        CIVIL_COVER_SHEET               CIRCUIT COURT - CIVIL CASE   1
5/26/2020 12:38:57 PM   2        COMPLAINT                                                    11
5/26/2020 12:38:57 PM   3        SUPPORTING DOCUMENT             Exhibit 1                    13
5/26/2020 12:38:58 PM   4        SUPPORTING DOCUMENT             Exhibit 2                    2
5/26/2020 12:39:15 PM   5        COMPLAINT - TRANSMITTAL         E-NOTICE TRANSMITTALS        2
5/26/2020 12:39:15 PM   6        COMPLAINT - SUMMONS             E-NOTICE TRANSMITTALS        1
5/27/2020 1:10:28 PM    7        RETURN RECEIPT                                               1
6/15/2020 1:22:29 PM    9        SERVICE RETURN - TRANSMITTAL    E-NOTICE TRANSMITTALS        3
6/15/2020 1:22:26 PM    8        SERVICE RETURN                  SERVICE RETURN               2


                                                           END OF THE REPORT




                                         © Alacourt.com     7/10/2020             4
                                                         DOCUMENT 1
                                                                         ELECTRONICALLY
                   Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 65/26/2020     FILED
                                                                             of 41 12:38 PM
                                                                                                               20-CV-2020-900129.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                 COLBERT COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             20-CV-2020-900129.00
                                                                                                     MARK R. EADY, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             05/26/2020

                                                GENERAL INFORMATION
                              IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                           FAME ENTERPRISES, INC. v. ATLANTIC RECORDING CORPORATION

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        HAL043                                  5/26/2020 12:38:56 PM                                     /s/ G RICK HALL
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                           DOCUMENT 2
                                                              ELECTRONICALLY
        Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 75/26/2020     FILED
                                                                  of 41 12:38 PM
                                                                                  20-CV-2020-900129.00
                                                                                  CIRCUIT COURT OF
                                                                              COLBERT COUNTY, ALABAMA
                                                                                 MARK R. EADY, CLERK
            IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

FAME ENTERPRISES, INC.

               Plaintiff,

v.                                                              CIVIL ACTION NO.:

ATLANTIC RECORDING                                               CV-2020-__________
CORPORATION.

               Defendant.



                                         COMPLAINT


       Plaintiff Fame Enterprises, Inc. f/k/a Fame Productions, Inc. (“Fame”), with its principal

place of business at 603 East Avalon Avenue, Muscle Shoals, Alabama, by and through its

attorneys, Hall, Tanner & Hargett, P.C., as and for its Complaint against defendant Atlantic

Recording Corporation (“Atlantic”), hereby alleges and avers as follows:

       1.      Fame, the celebrated recording studio, record label and production company that

has become synonymous with the “Muscle Shoals Sound” of R&B and soul music, brings this

action to vindicate its contractual right to repurchase from Atlantic certain master recordings

embodying performances by the legendary blues and soul singer/songwriter Clarence Carter

(“Carter”). Pursuant to a 1969 record distribution agreement between Fame and Atlantic, Fame

transferred to Atlantic certain rights in the Carter master recordings for distribution and other

exploitation, in consideration of Atlantic’s agreement to pay specified royalties and satisfy other

contractual obligations to Fame. Pursuant to the parties’ written agreement, following certain

specified triggering events - - which have occurred - - Fame is contractually entitled to repurchase

the rights in the Carter masters from Atlantic for nominal consideration. Fame has properly
                                            DOCUMENT 2
        Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 8 of 41




exercised those repurchase rights in strict conformance with the parties’ agreement, but Atlantic

refuses to return and relinquish its rights in the Carter master recordings to Fame, in breach of that

agreement.

                                             PARTIES

       2.      Plaintiff Fame is a corporation organized under the laws of the State of Alabama

with its principal place of business in Muscle Shoals, Alabama. Since its inception in the late

1950s, Fame has acted as recording studio, producer and/or record label for a diverse roster of

iconic recording artists, including - - in addition to Carter - - Aretha Franklin, Otis Redding, Etta

James, Wilson Pickett, the Osmonds, Mac Davis and Paul Anka.

       3.      Defendant Atlantic is a corporation organized under the laws of the State of

Delaware with its principal place of business in New York, New York. Atlantic is a so-called

“major record label,” with highly developed and far-reaching distribution channels and has, since

1967, been a part of the Warner Music Group.

                ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                ATLANTIC’S HISTORY IN MUSCLE SHOALS LEADING
                     TO THE 1969 DISTRUBTION AGREEMENT

       4.      In or about 1966, Carter signed an exclusive recording agreement with Fame.

Pursuant to that agreement, Carter made a number of soul and rhythm and blues recordings,

produced and initially exploited by Fame, including (among many others) his seminal works “Slip

Away” and “Making Love at the Dark End of the Street.” These recordings were initially released

on Fame’s record label, but as part of the expanding relationship between Fame and Atlantic, and

more generally between Atlantic and the developing Muscle Shoals Sound, these recordings were

distributed by Atlantic.




                                                  2
                                            DOCUMENT 2
        Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 9 of 41




       5.      Fame and Atlantic’s relationship began in or about early 1966, when Fame’s

founder and Muscle Shoals resident Rick Hall heard a locally produced recording performed by

Colbert County resident Percy Sledge, “When a Man Loves a Woman.” Hall immediately

contacted Atlantic’s Jerry Wexler (who signed the Agreement at issue in this action for Atlantic),

following up on an overture from Wexler that Hall should contact Wexler if Hall heard a hit record.

Atlantic distributed “When a Man Loves a Woman,” which became Atlantic’s first gold record,

raising Hall’s status with Wexler.

       6.      Thereafter, in 1966 Atlantic sent Alabama native Wilson Pickett to record at Fame,

where during the first sessions three iconic million selling R & B recordings were made, “Mustang

Sally,” “Land of a Thousand Dances,” and “Funky Broadway.” Pickett returned to Fame in 1968

and again in 1969, still as an Atlantic artist, for sessions in which other classic records were made,

including a cover of the Beatles’ “Hey Jude” featuring guitarist Duane Allman, and heralded by

many as the birth of Southern Rock.

       7.      Meanwhile, in early 1967, Atlantic brought to Muscle Shoals its newly signed artist

Aretha Franklin after she had spent five years as a Columbia artist with little to no commercial

success. The first record recorded in this session, at Fame’s recording studio, was “I Never Loved

a Man (The Way I Love You),” which became Franklin’s first hit recording.

       8.      These successes lead Atlantic’s Wexler to publicly state that the Muscle Shoals area

had become his favorite place to record. Indeed, Atlantic assisted the Fame rhythm section, now

known as the Swampers, in establishing their own separate recording studio in Colbert County.

       9.      Capitalizing on the Atlantic’s successes with Fame-produced recordings, and

desiring to expand the reach and popularity of Carter’s recordings through Atlantic’s global

distribution channels, and believing that Carter’s records would be more marketable if issued on



                                                  3
                                          DOCUMENT 2
       Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 10 of 41




Atlantic’s record label, on or about March 20, 1969, Fame entered into an agreement with Atlantic

(“the Agreement”) pursuant to which Fame “grant[ed] to Atlantic the exclusive rights to services

and performances of [Carter] for phonograph record purposes during the term” of the Agreement

and “all extensions and renewals” thereof. A true and correct copy of the Agreement is attached

hereto as Exhibit 1. Carter was an Alabama resident at the time Atlantic entered into the

Agreement and at relevant times thereafter.

       10.     The term of the Agreement was one year and was subject to automatic renewal for

four additional one-year periods in the absence of written notice of termination from Atlantic.

       11.     Pursuant to the Agreement, Fame was required to produce and deliver to Atlantic

between 24 and 36 “master recordings embodying [Carter’s] performance” (the “Carter Masters”)

during each contract year compromising the Agreement’s term.

       12.     Nearly all aspects of the Agreement were focused upon Fame’s creative operations

in Muscle Shoals, Alabama. As noted above, Fame granted to Atlantic during the term of the

Agreement Fame’s rights under its contract with Carter for Carter’s exclusive services as a

recording artist. This underlying exclusive contract with Carter was entered into in Alabama,

between two Alabama citizens and was to be, and in fact was, fully performed in Alabama at

Fame’s recording studio in Muscle Shoals, Alabama. All the Carter Masters made pursuant to the

Agreement were contractually contemplated to be, and in fact were, produced by Hall at Fame’s

studio in Muscle Shoals.

       13.     Under the Agreement, contractual notices to Fame and Carter were required to be

sent to Fame’s address in Muscle Shoals, Alabama, and Fame was obligated to pay all recording

costs regarding the Carter Masters, which the parties contemplated would be, and in fact were,

made in Alabama at Fame’s studio and offices in Muscle Shoals.



                                                4
                                            DOCUMENT 2
       Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 11 of 41




       14.      The Agreement provides for the sale and transfer to Atlantic of all rights to

recordings constituting the Carter Masters, subject to the terms and conditions of the Agreement,

including those set forth in Exhibit A to the Agreement. As was customary at the time, the

Agreement contemplated both Fame’s transfer of rights in the Carter Masters and the physical

delivery of those master recordings to Atlantic from Alabama.

       15.      Exhibit A of the Agreement provides Fame with the explicit right, described in

further detail below, to repurchase the Carter Masters, on the terms and conditions stated therein.

       16.      In exchange for Fame’s transfer of rights in the Carter Masters to Atlantic - - albeit

revocable at Fame’s election - - Atlantic agreed, inter alia, to pay to Fame specified royalties and

other amounts collected by Atlantic in connection with its distribution and other exploitations of

the Carter Masters. These payments were to be, and in fact were, sent by Atlantic to Fame’s

Muscle Shoals address, and all royalty statements likewise were to be, and in fact were, sent to

that address.

                                FAME’S REPURCHASE RIGHT

       17.      Consistent with the revocable nature of Fame’s transfer of rights in the Carter

Masters to Atlantic, Exhibit A to the Agreement includes an express contractual mechanism by

which Fame can repurchase those rights following the occurrence of certain identified events (the

“Repurchase Right”).

       18.      Specifically, Fame’s Repurchase Right is set forth in paragraph 5 of Exhibit A,

which provides:

                “Anything to the contrary herein contained notwithstanding, [Fame]
                shall have the right to repurchase from [Atlantic] each of the master
                recordings delivered to [Atlantic] on Clarence Carter in the
                following manner and subject to the following terms and conditions:




                                                  5
                                           DOCUMENT 2
        Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 12 of 41




               (a) [Fame] shall have the right to repurchase with respect to any
                   given master two years after the initial release thereof or upon
                   expiration of this agreement, whichever is later. . . .

               (b) [Fame] shall exercise such right by giving [Atlantic] sixty (60)
                   days prior written notice of [Fame’s] election to exercise such
                   right and by paying [Atlantic] the sum of one ($1.00) dollar per
                   master.”

                      FAME EXERCISES ITS REPURCHASE RIGHT

        19.    On October 22, 2019, counsel for Fame sent a formal contractual notice to Atlantic

and its affiliate, Rhino Entertainment Company, care of their counsel, by certified mail, return

receipt requested, notifying those parties of Fame’s “election to exercise [its] repurchase rights”

under the Agreement (the “Repurchase Notice”).

        20.    Fame’s counsel enclosed with the Repurchase Notice a list of the relevant master

recordings covered by the repurchase (the “Repurchased Masters”). A copy of the list of

Repurchased Masters is attached to this Complaint as Exhibit 2.

        21.    The Repurchase Notice further confirmed that, by the terms of the Agreement, “the

effective date of the repurchase will be sixty (60) days following the notice” - - i.e., December 21,

2019.

        22.    On November 18, 2019, Fame sent to Atlantic a check in the amount of $57.00,

constituting the aggregate of the individual $1.00 purchase price for each of the Repurchased

Masters.

                      ATLANTIC’S REFUSAL TO COMPLY WITH
                    FAME’S EXERCISE OF ITS REPURCHASE RIGHT

        23.    By letter dated December 15, 2019, i.e., less than one week prior to the effective

date of the repurchase, counsel for defendant Atlantic responded to the Repurchase Notice by

asserting, contrary to the express terms of the Agreement, that “Atlantic has no obligation to

transfer to Fame ownership of the [Repurchased] Masters.”

                                                 6
                                            DOCUMENT 2
        Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 13 of 41




        24.    In its December 15, 2019 letter, Atlantic also confirmed - - again contrary to the

provisions of the Agreement - - that it “expressly rejects” Fame’s payment of the $1-per-master

repurchase price and “will return the check” to Fame.

        25.    In the December 15, 2019 letter from its counsel, Atlantic averred, once again

contrary to the Agreement, that Fame’s “right . . . to repurchase the Masters expired over 40 years

ago.”

        26.    In fact, the Agreement does not limit the time period within which Fame can

exercise its Repurchase Right or provide for the expiration of that right, whether through the lapse

of time or otherwise. Rather, the Agreement provides that Fame “shall have the right to repurchase

with respect to any given master two years after the initial release thereof or upon the expiration

of this [A]greement, whichever is later.” By this provision, Fame’s Repurchase Right arose on the

latter of the two specified dates but did not expire thereafter.

        27.    In the absence of a notice from Atlantic terminating the Agreement, the maximum

term of the Agreement - - including four automatic one-year extensions - - was five years, i.e.,

through on or about March 20, 1974.

        28.    On or about September 15, 1972, Fame and Atlantic entered into an amendment to

the Agreement (the “Amendment”) that, inter alia, “effective immediately” released Fame of “all

executory obligations to deliver to [Atlantic] master recordings” of Carter’s performances.

Notwithstanding that modification of the parties’ contractual arrangement, the Amendment

confirms that, “In all other respects said [A]greement is ratified and confirmed.” As such, the

Amendment neither modified the Repurchase Right nor provided for its expiration or termination.

        29.    On information and belief, the latest release date of any of the Repurchased Masters

was in 1971. Thus, pursuant to paragraph 5 of Exhibit A to the Agreement, Fame’s Repurchase



                                                  7
                                             DOCUMENT 2
       Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 14 of 41




Right with respect to each of those Masters first arose on or about March 20, 1974, when the

Agreement expired according to its terms, as that date is more than two years after the latest release

of the Repurchased Masters.

       30.     By letter dated January 17, 2020, counsel for Fame responded to Atlantic’s

December 15, 2019 missive. In its response, Fame rejected Atlantic’s assertion that Fame’s

Repurchase Right had expired, “reconfirm[ed] [Fame’s] October 22, 2019 notice of its election to

repurchase the Carter masters, and, as the sixty-day contractual notice period has expired,

demand[ed] Atlantic’s immediate implementation of the transfer of the masters and all associated

rights to Fame.”

       31.     Despite Fame’s proper exercise of its Repurchase Rights, and its reconfirmation of

that exercise in its January 17, 2020 letter, Atlantic has refused to transfer the Repurchased Masters

to Fame or to relinquish its now terminated rights therein.

                                             COUNT ONE
                                          (Breach of Contract)

       32.     Fame hereby repeats and incorporates all the foregoing allegations of this

Complaint as if fully set forth herein.

       33.     As set forth above, the Agreement grants to Fame the right to repurchase the Carter

Masters upon notice to Atlantic and payment of $1 per Master.

       34.     In full compliance with the Agreement, Fame provided Atlantic with the

Repurchase Notice and proffered to Atlantic a check constituting payment of the $1 purchase price

for each Repurchased Master.

       35.     Fame otherwise performed all of its obligations under the Agreement, and is not in

breach thereof.




                                                   8
                                          DOCUMENT 2
          Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 15 of 41




       36.     Atlantic breached the Agreement by failing to transfer the Repurchased Masters to

Fame in accordance with the Agreement.

       37.     As a result of Atlantic’s aforesaid breach of the Agreement, Fame has been

damaged in an amount to be determined at trial.

       38.     In addition, because the Repurchased Masters are unique and irreplaceable, Atlantic

should be ordered to specifically perform its obligation under the Agreement to transfer the rights

in the Repurchased Masters to Fame in accordance with the Agreement in light of Fame’s proper

exercise of its Repurchase Right.

                                         COUNT TWO
                                     (Declaratory Judgment)

       39.     Fame hereby repeats and incorporates all the foregoing allegations of this

Complaint as if fully set forth herein.

       40.     Fame provided Atlantic with the Repurchase Notice pursuant to paragraph 5 of

Exhibit A to the Agreement, thereby exercising its Repurchase Right with respect to the

Repurchased Masters. Fame further paid to Atlantic the contractually required $1 per Repurchased

Master.

       41.     Atlantic rejected Fame’s Repurchase Notice and its payment for the Repurchased

Masters, and Atlantic has asserted that Fame’s right to repurchase the Carter Masters under the

Agreement has expired.

       42.     Fame disputes Atlantic’s assertion that Fame’s Repurchase Right has expired and

asserts that the Repurchase Right remains in full force and effect and that its Repurchase Notice

was valid and effective.




                                                  9
                                           DOCUMENT 2
        Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 16 of 41




        43.    A justiciable controversy exists as to the effectiveness of Fame’s Repurchase

Notice and Atlantic’s contractual obligation to transfer the rights in the Repurchased Masters to

Fame.

        44.    Fame seeks a judicial declaration from this Court, pursuant to Alabama Code

§ 6-6-220, et seq., that its Repurchase Right under the Agreement did not expire; that Fame’s

Repurchase Notice and tender of the contractual purchase price was valid and effective; and that

Atlantic is therefore obligated to transfer to Fame and otherwise relinquish the rights in the

Repurchased Masters in accordance with the Agreement.

                                    PRAYER FOR RELIEF

        WHEREFORE, based upon the foregoing allegations and averments, Plaintiff Fame

Productions, Inc. respectfully requests that this Court enter judgment in its favor and against

defendant Atlantic Recording Corporation, as follows:

        A. Determining that Atlantic has breached the parties’ Agreement through its failure and
           refusal to transfer the Repurchased Masters to Fame.

        B. Entering a judicial declaration that Fame properly, validly and effectively exercised its
           Repurchase Right under paragraph 5 of Exhibit A to the Agreement; that Fame’s
           Repurchase Right remains effective, and had not expired as of the date of Fame’s
           Repurchase Notice; and that Atlantic is therefore obligated pursuant to the Agreement
           to transfer the rights in the Repurchased Masters to Fame in accordance with the
           Agreement.

        C. Ordering Atlantic forthwith to specifically perform its obligation under the Agreement
           to transfer the rights in the Repurchased Masters to Fame.

        D. Awarding Fame compensatory and consequential damages in an amount to be
           determined at trial, with interest as permitted and provided by law.

        E. Awarding Fame the attorneys’ fees and costs incurred by Fame in connection with this
           action.

        F. Awarding such other and further relief as this Court deems just and appropriate.




                                                10
                                         DOCUMENT 2
       Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 17 of 41




                                      JURY DEMAND

       Plaintiff hereby demands a trial by struck jury as to all claims asserted in the Complaint

and which may be asserted in any subsequent amendment hereto.

       Respectfully submitted this 26th day of May, 2020.

                                            s/ G. Rick Hall
                                            G. Rick Hall (HAL043)
                                            E-mail: rhall@halltanner.com

                                            s/ J. Michael Tanner
                                            J. Michael Tanner (TAN004)
                                            E-mail: mtanner@halltanner.com

                                            s/ Douglas B. Hargett
                                            Douglas B. Hargett (DBH278)
                                            E-mail: dhargett@halltanner.com



OF COUNSEL:

HALL | TANNER | HARGETT | P.C.
201 South Court Street
Suite 320
Florence, AL 35630
T: (256) 381-7750
F: (256) 381-4449



PLEASE SERVE THE FOLLOWING BY CERTIFIED MAIL:

ATLANTIC RECORDING CORPORATION
C/O CT CORPORATION SYSTEM
28 LIBERTY STREET
NEW YORK, NEW YORK 10005




                                              11
                            DOCUMENT 3
                                                      ELECTRONICALLY
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 185/26/2020      FILED
                                                            of 41 12:38 PM
                                                           20-CV-2020-900129.00
                                                           CIRCUIT COURT OF
                                                       COLBERT COUNTY, ALABAMA
                                                          MARK R. EADY, CLERK




                  Exhibit 1
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 19 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 20 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 21 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 22 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 23 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 24 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 25 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 26 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 27 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 28 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 29 of 41




                          DOCUMENT 3
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 30 of 41




                          DOCUMENT 3
                            DOCUMENT 4
                                                      ELECTRONICALLY
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 315/26/2020      FILED
                                                            of 41 12:38 PM
                                                           20-CV-2020-900129.00
                                                           CIRCUIT COURT OF
                                                       COLBERT COUNTY, ALABAMA
                                                          MARK R. EADY, CLERK




                  Exhibit 2
                          DOCUMENT 4
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 32 of 41
            Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 33 of 41


                                          AlaFile E-Notice




                                                                             20-CV-2020-900129.00


To: G RICK HALL
    rhall@halltanner.com




                     NOTICE OF ELECTRONIC FILING
                        IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

                    FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
                                       20-CV-2020-900129.00

                         The following complaint was FILED on 5/26/2020 12:38:58 PM




     Notice Date:       5/26/2020 12:38:58 PM




                                                                                 MARK R. EADY
                                                                         CIRCUIT COURT CLERK
                                                                     COLBERT COUNTY, ALABAMA
                                                                               P.O. BOX 740370
                                                                          TUSCUMBIA, AL, 35674

                                                                                     256-386-8511
                                                                            mark.eady@alacourt.gov
           Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 34 of 41


                                         AlaFile E-Notice




                                                                            20-CV-2020-900129.00


To: ATLANTIC RECORDING CORPORATION
    C/O CT CORPORATION SYSTEM
    28 LIBERTY STREET
    NEW YORK, NY, 10005




                    NOTICE OF ELECTRONIC FILING
                       IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

                   FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
                                      20-CV-2020-900129.00

                        The following complaint was FILED on 5/26/2020 12:38:58 PM




    Notice Date:       5/26/2020 12:38:58 PM




                                                                                MARK R. EADY
                                                                        CIRCUIT COURT CLERK
                                                                    COLBERT COUNTY, ALABAMA
                                                                              P.O. BOX 740370
                                                                         TUSCUMBIA, AL, 35674

                                                                                    256-386-8511
                                                                           mark.eady@alacourt.gov
                Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 35 of 41

State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     20-CV-2020-900129.00
Form C-34 Rev. 4/2017                                - CIVIL -
                                 IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA
                             FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
  NOTICE TO:       ATLANTIC RECORDING CORPORATION, C/O CT CORPORATION SYSTEM 28 LIBERTY STREET, NEW YORK, NY 10005

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  G RICK HALL                                                                                    ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 201 SOUTH COURT STREET, SUITE 320, FLORENCE, AL 35630                                                            .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of FAME ENTERPRISES, INC.
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                05/26/2020                                   /s/ MARK R. EADY                By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ G RICK HALL
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                   (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 7
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 36 of 41
                          DOCUMENT 8
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 37 of 41
                          DOCUMENT 8
Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 38 of 41
           Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 39 of 41


                                     AlaFile E-Notice




                                                                          20-CV-2020-900129.00
                                                             Judge: JACQUELINE M. HATCHER
To: HALL GREGORY RICK
    rhall@halltanner.com




                           NOTICE OF SERVICE
                    IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

               FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
                                  20-CV-2020-900129.00

                           The following matter was served on 6/10/2020

                           D001 ATLANTIC RECORDING CORPORATION
                                        Corresponding To
                                        CERTIFIED MAIL




                                                                             MARK R. EADY
                                                                     CIRCUIT COURT CLERK
                                                                 COLBERT COUNTY, ALABAMA
                                                                           P.O. BOX 740370
                                                                      TUSCUMBIA, AL, 35674

                                                                                   256-386-8511
                                                                          mark.eady@alacourt.gov
          Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 40 of 41


                                       AlaFile E-Notice




                                                                            20-CV-2020-900129.00
                                                               Judge: JACQUELINE M. HATCHER
To: TANNER JAMES MICHAEL
    mtanner@halltanner.com




                             NOTICE OF SERVICE
                   IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

              FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
                                 20-CV-2020-900129.00

                             The following matter was served on 6/10/2020

                         D001 ATLANTIC RECORDING CORPORATION
                                          Corresponding To
                                          CERTIFIED MAIL




                                                                               MARK R. EADY
                                                                       CIRCUIT COURT CLERK
                                                                   COLBERT COUNTY, ALABAMA
                                                                             P.O. BOX 740370
                                                                        TUSCUMBIA, AL, 35674

                                                                                     256-386-8511
                                                                            mark.eady@alacourt.gov
         Case 3:20-cv-00978-MHH Document 1-1 Filed 07/10/20 Page 41 of 41


                                 AlaFile E-Notice




                                                                      20-CV-2020-900129.00
                                                         Judge: JACQUELINE M. HATCHER
To: HARGETT DOUGLAS BARKLEY
    dhargett@halltanner.com




                       NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF COLBERT COUNTY, ALABAMA

             FAME ENTERPRISES, INC. V. ATLANTIC RECORDING CORPORATION
                                20-CV-2020-900129.00

                       The following matter was served on 6/10/2020

                       D001 ATLANTIC RECORDING CORPORATION
                                    Corresponding To
                                    CERTIFIED MAIL




                                                                         MARK R. EADY
                                                                 CIRCUIT COURT CLERK
                                                             COLBERT COUNTY, ALABAMA
                                                                       P.O. BOX 740370
                                                                  TUSCUMBIA, AL, 35674

                                                                               256-386-8511
                                                                      mark.eady@alacourt.gov
